Title: To George Washington from George Gilpin, 14 December 1797
From: Gilpin, George
To: Washington, George



Dear sir,
Alexandria Decemr 14th 1797

Peter has been with me to enquire my Opinion about the State of the navigation with respect to the Ice, one Ship and two brigs & Several other Vessells have waited for Some days for the River to Clear to morrow they intend to try, but I think it is not Safe for a Scow to Venture[.] two days hence if this weather hold I think She may Venture. I tryed for three days past to get a Craft to go to

Pomonky ware house for Tobacco for Colonel Deakins Ship but none would go although I offer an Extra price. I am your most Obedient Servt

George Gilpin

